Title: To Alexander Hamilton from John Wheelock, 8 November 179[0]
From: Wheelock, John
To: Hamilton, Alexander


Dartmouth College [Hanover, New Hampshire] Novr, 8th 179[0]
Sir!
This will be accompanied with a Diploma, in testimony of that respect, the sentiments of which I had the honour to express in the name of the Corporation of this Seminary.
It gives us the greater pleasure to be certified by the acknowledged and obliging favour of your letter dated October 9th, 1790, that this tribute is not unacceptable.
Majr. Jasper Murdock, who lives not far from us and in the State of Vermont, a gentleman of deserving worthy character, will have the honour of presenting this to you.
We hope, Sir! you will excuse any seeming delay in the business, as we could not complete it, nor have a safe conveyance so soon as we desired.
With a sincere desire, that the blessings of providence may continue to attend your exertions for the prosperity of these States and of mankind; and in sentiments of great respect and esteem, I am,
Sir!   Your most obedient and humble servant
John Wheelock
The honle Alexander Hamilton Esq. L.L.D.
